Citation Nr: 0902518	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-23 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953 and from March 1955 to October 1955.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the Board in October 2008 so that 
the veteran could be provided the opportunity to report for a 
hearing before a Veterans Law Judge.  

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Acting Veterans Law Judge in 
January 2009.  A transcript of the hearing is associated with 
the veteran's claims folder.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in January 2009 subsequent to 
the veteran's hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2008).


REMAND

The veteran asserts that he has bilateral hearing loss as a 
result of his active military service in the United States 
Coast Guard and the United States Air Force.  He contends 
that during service he was exposed to excessive noise from 
small arms fire on the rifle range, periodic large gun fire 
(described as 3"/50 caliber deck gun), engines and 
generators while spending extensive time in the engine room, 
and jet engine noise while serving as a mechanic.  The 
veteran reports that he did not use hearing protection during 
service and that he had hearing problems and ringing in his 
ears during service.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  In this case the 
Board is of the opinion that an examination and opinion are 
necessary but have not been obtained.  

The veteran reports noise exposure during service as 
described above.  Hearing examinations during service reveal 
results of "15/15" in spoken and whispered voice testing.  
Clinical evaluation in February 1953 revealed that both ear 
drums were retracted.  The significance of this finding is 
unclear and future examinations do not show similar findings.  
The veteran contends he has had difficulty hearing during and 
since service.  The veteran's testimony about observable 
symptoms and incidents as well as the examination report 
showing retracted ear drums are evidence that an event, 
injury, or disease occurred in service.  Statements and 
treatment records from D.L. Hoover, MD, who has treated the 
veteran since 1988, provide evidence of current hearing loss.  
Dr. Hoover has also indicated that the veteran's current 
hearing loss may be associated with his service.  Given the 
above, a medical opinion is necessary in this case.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Dr. Hoover has submitted a letter stating that he feels that 
the veteran's current hearing loss is "definitely service-
connected."  No further explanation or rationale was 
provided.  A medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  As Dr. 
Hoover's medical opinion lacks a reasoned medical 
explanation, it is inadequate.  Accordingly, a VA examination 
and opinion must be obtained.    

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC), in Washington, DC for the following action:

1.  The RO or the AMC should make 
arrangements for the veteran to be 
scheduled for a VA audiometric 
examination.  All indicated tests 
should be accomplished, and all 
clinical findings reported in detail.  
The claims folder should be made 
available to the examiner for review.  
The examiner should specifically 
identify if there is evidence of 
hearing loss disability, and if so, an 
opinion as to etiology is requested.  
Specifically, if hearing loss is found, 
the examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (e.g., 50 percent or 
greater chance) due to events in 
service.  A discussion of the medical 
principals used in reaching the 
conclusion should be set out.  The 
examiner should address the 
significance of the finding of "both 
ear drums retracted" during service and 
address the September 2006 opinion 
provided by Dr. Hoover. 

2.  Thereafter, the RO or the AMC 
should readjudicate the issue on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the 
veteran's satisfaction, the RO or the 
AMC should issue to the veteran a 
supplemental statement of the case and 
afford him the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


